Exhibit 99.1 Press Release uVuMobile Appoints A New Independent Director To The Board, Marco Ganouna ATLANTA, Ga. – January 6, 2009 – uVuMobile™, Inc. (OTCBB: UVUM.OB), announced today the appointment of a highly respected business leader, Marco Ganouna, to its Board of Directors.Mr. Ganouna has a well-established business track record which will play a key role as uVuMobile continues expanding its brand and presence in the mobile marketplace. Commenting on the Appointment, Scott Hughes, President and CEO said, “We are pleased that Marco has agreed to join the Board and are confident that his knowledge of the mobile industry, financial markets and global business will play an integral part in uVuMobile’s success.Having focused our efforts on building a solid business foundation and developing superior technology, today’s announcement underscores our commitment to offering a superior technology platform for mobilizing content.” Marco Ganouna has over 30 years experience as a business leader and C level executive and is a leading innovator of cutting-edge technologies for emerging countries.In August 2008, Mr. Ganouna founded Investment Business Engine to help High Tech companies establish strategic partnerships and form International alliances to provide High Tech companies with access to new markets, new specific business partners and access new sources of funding.Prior to founding Investment Business Engine, Mr. Ganouna was President and CEO of Minds@Work which introduced the first smart portable hand-held hard drive in the digital imaging arena and was formerly the founder of MGV Group, an International electronic distributor and manufacturer group with US sales in excess of $300M a year.Over the past 10 years Mr.
